Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statements (IDS) submitted on 12/05/2019 and 07/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2010-78545 on pages 1-2 of the specification.
            
Drawings
5.         The drawing(s) filed on 12/05/2019 are accepted by the Examiner.

Status of Claims
6.         Claims 1-10 are pending in this application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Such claim limitation(s) is/are: 
“an imaging portion” in claims 6, and 7;
“a detecting portion” in claims 6, 7, 9 and 10; and
“a determination portion” in claim 8.

            Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claim 6: ‘an imaging portion configured to take a captured image of the reinforced fiber just after the reinforced fiber is wound around the hoop layer illuminated with oblique light by the lighting assembly’ corresponds to processor implemented Fig. 4 ‘imaging portions 33, 34’.   “Note that the imaging portions 33, 34 take captured images during winding of the carbon fiber around the cylindrical portion 17 of the liner 11. The imaging portions 33, 34 may capture a dynamic image and may capture a still image. In a case where the imaging portions 33, 34 capture a dynamic image, a plurality of still 

(b)       Claim 6: ‘a detecting portion configured to binarize the captured image taken by the imaging portion into high intensity pixels and low intensity pixels and to detect the winding position of the reinforced fiber based on the number of high intensity pixels or the number of low intensity pixels in each pixel column arranged in the axial direction of the liner in the binarized captured image' corresponds to processor implemented ‘controlling portion 35’.   “The controlling portion 35 binarizes the captured image into high intensity pixels and low intensity pixels and detects the winding position of the carbon fiber based on the number of high intensity pixels in each pixel column arranged in the axial direction of the liner in the binarized captured image. In this case, reflection light strongly reflected from the carbon fiber is shown as a high intensity pixel, and other reflection light is shown as a low intensity pixel. A processing method of the binarization process is not limited particularly, and for example, a threshold specification method, a P-tile method, or a modal method can be used. [0035].  “Various processes of the controlling portion 35 are performed such that a processor reads and executes a program stored in a memory, for example.” [0036].
a determination portion configured to determine whether the end position of the hoop layer falls within a standard range based on a target end position' corresponds to processor enabled Fig. 8 flowchart Step S05.  “Subsequently, the controlling portion 35 determines whether or not the end position of the hoop layer L3b falls within the standard range (step S05).  When the end position of the hoop layer L3b falls within the standard range (YES in step S05)  the hoop winding of the carbon fiber is continued even after the return operation. Meanwhile, when the end position of the hoop layer L3b deviates from the standard range (NO in stepS05) the hoop winding of the carbon fiber is stopped during the return operation, and abnormality is notified to the operator. As such, from the captured images before and after the return operation, the end position of the hoop layer L3b is detected in real time during the hoop winding, and the abnormality in the end position of the hoop layer L3b is determined. [0053].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Statement of Reasons for Allowance
9.       Claims 1-10 are allowed.

10.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“an imaging step of illuminating, by a lighting assembly, a hoop layer with oblique light from a direction inclined from a central axis of the liner and taking, by an imaging portion, a captured image of the reinforced fiber just after the reinforced fiber is wound around the hoop layer illuminated with oblique light by the lighting assembly, the imaging portion having an optical axis set at the same angle as an optical axis of the lighting assembly around the central axis of the liner; and a detecting step of binarizing the captured image taken by the imaging portion to high intensity pixels and low intensity pixels and detecting the winding position of the reinforced fiber based on the number of high intensity pixels or the number of low intensity pixels in each pixel column arranged in the axial direction of the liner in the binarized captured image.” along with all the other limitations as required by independent claim 1.

Regarding Claim 6:
Claim 1 is allowable over the prior art of record in view of the “means for” language employed and the resultant 112(f) invocation limiting the following to the support as provided in the specification, accordingly none of the prior art searched and of record neither anticipates nor suggests in the claimed combinations:
a lighting assembly configured to illuminate a hoop layer with oblique light from a direction inclined from a central axis of the liner; an imaging portion configured to take a captured image of the reinforced fiber just after the reinforced fiber is wound around the hoop layer illuminated with oblique light by the lighting assembly, the imaging portion having an optical axis set at the same angle as an optical axis of the lighting assembly around the central axis of the liner; and a detecting portion configured to binarize the captured image taken by the imaging portion into high intensity pixels and low intensity pixels and to detect the winding position of the reinforced fiber based on the number of high intensity pixels or the number of low intensity pixels in each pixel column arranged in the axial direction of the liner in the binarized captured image.” along with all the other limitations as required by independent claim 6.

11.       It follows that claims 2-5, and 7-10 are then inherently allowable for depending on an allowable base claim.

12.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
13.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



            Hirai et al. (US 7,413,717) relates to a ceramic honeycomb structure and a method of producing the same, and more specifically to a ceramic honeycomb structure which is suited for a carrier for controlling exhaust gas emission of automobile, ensuring a good balance between emission control performance and durability and canning property of end face, and a method of producing the same.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677